      Case 3:19-cv-00050-MEM-DB Document 12 Filed 11/16/20 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

RICO MALLARD CRUMP,                     :

                 Petitioner             :   CIVIL ACTION NO. 3:19-0050

        v.                              :        (JUDGE MANNION)

WARDEN, RONNIE R. HOLT,                 :

                Respondent              :


                              MEMORANDUM

      Petitioner, Rico Mallard Crump (“Petitioner”), filed the instant petition

for writ of habeas corpus pursuant to 28 U.S.C. §2241, challenging his

sentence entered in the United States District Court for the Middle District of

North Carolina. (Doc. 1). Following an order to show cause, (Doc. 5)

Respondent filed a response on April 1, 2019. (Doc. 6). A traverse was filed

on May 9, 2019. (Doc. 9). Accordingly, the petition is ripe for disposition. For

the reasons that follow, the Court will dismiss the petition for lack of

jurisdiction.



I. Background

      On September 25, 2000, a superseding indictment was filed in the

United States District Court for the Middle District of North Carolina, charging
     Case 3:19-cv-00050-MEM-DB Document 12 Filed 11/16/20 Page 2 of 8




Crump with the following four counts: (1) conspiracy to distribute cocaine

base and conspiracy to possess cocaine hydrochloride with the intent to

manufacture cocaine base (Count 1s); (2) possession with intent to distribute

cocaine hydrochloride (Count 2s); possession of a firearm by a felon (count

8s); and carry, use and discharge of a firearm in the furtherance of a drug

crime (count 9s). (Doc. 6-1 at 3, United States v. Cole, No. 1:00-cr-0293-

CCE-5, Criminal Docket at Doc. 77).

     On November 21, 2000, Crump signed a plea agreement, pleading

guilty to Count 2s, which charged possession with intent to distribute 1,985

grams of cocaine hydrochloride; and Count 9s, which charged him with

discharging a firearm in the furtherance of a drug conspiracy. (Doc. 6-1 at

40, Plea Agreement). The plea agreement provided that Crump would be

sentenced to a term of five to forty years for the drug conviction in Count 2s

of the indictment and a consecutive term of at least ten years for the 924(c)

in Count 9s of the indictment. Id. Additionally, Crump waived his right to

appeal the conviction or whatever sentence the court imposed. Id.

     On April 4, 2001, Crump was sentenced to a 190-month term of

imprisonment (fifteen years, ten months) for Count 2s and a 120-month term

of imprisonment (ten years) for Count 9s, to run consecutively to the

sentence imposed for Count 2s. (Doc. 6-1 at 3, United States v. Cole, No.

                                    -2-
         Case 3:19-cv-00050-MEM-DB Document 12 Filed 11/16/20 Page 3 of 8




1:00-cr-0293-CCE-5, Criminal Docket at Doc. 152). Crump did not file a

direct appeal of his conviction or sentence. Id.

         On January 21, 2014, thirteen years after imposition of his sentence,

Crump filed a motion to vacate or set aside sentence pursuant to 8 U.S.C.

§2255, asserting a claim under Alleyne v. United States, 133 S.Ct. 2151

(2013). (Doc. 6-1 at 36, Crump v. United States, 1:14-cv-0270). The

sentencing court dismissed the §2255 motion as untimely and noted that

Alleyne does not apply to cases on collateral review. Id.

         On January 9, 2019, Crump filed the instant action. (Doc. 1, petition).

He challenges his federal sentence in light of the United States Supreme

Court’s decision in Dean v. United States, 137 S.Ct. 1170 (2017).



II. Discussion

         Petitioner raises the sole ground that “in light of Dean v. United States,

137 S.Ct. 1170 (2017), Count 9s of the Superseding Indictment must be

dismissed because it violations due process; and Crump must be

resentenced without the 120 month 924(c) consecutive sentence.” (Doc. 2

at 2).

         Challenges to the legality of federal convictions or sentences that are

allegedly in violation of the Constitution may generally be brought only in the

                                        -3-
     Case 3:19-cv-00050-MEM-DB Document 12 Filed 11/16/20 Page 4 of 8




district of sentencing pursuant to 28 U.S.C. §2255. Okereke v. United States,

307 F.3d 117 (3d Cir. 2002) (citing Davis v. United States, 417 U.S. 333, 342

(1974)); see In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997). Petitioner files the

instant §2241 petition seeking to challenge the legality of his sentence. A

petitioner may only resort to a §2241 petition in the unusual situation where

the remedy by motion under §2255 would be inadequate or ineffective. See

28 U.S.C. §2255; Dorsainvil, 119 F.3d at 251-52. Importantly, §2255 is not

“inadequate or ineffective” merely because the sentencing court has

previously denied relief. See id. at 251. Nor do legislative limitations, such

as statutes of limitation or gatekeeping provisions, placed on §2255

proceedings render the remedy inadequate or ineffective so as to authorize

pursuit of a habeas corpus petition in this court. Cradle v. United States, 290

F.3d 536, 539 (3d Cir. 2002); United States v. Brooks, 230 F.3d 643, 647 (3d

Cir. 2000); Dorsainvil, 119 F.3d at 251.

      “Our Circuit permits access to §2241 when two conditions are satisfied:

First, a prisoner must assert a ‘claim of ‘actual innocence’ on the theory that

‘he is being detained for conduct that has subsequently been rendered non-

criminal by an intervening Supreme Court decision’ and our own precedent

construing an intervening Supreme Court decision’—in other words, when

there is a change in statutory caselaw that applies retroactively in cases on

                                     -4-
      Case 3:19-cv-00050-MEM-DB Document 12 Filed 11/16/20 Page 5 of 8




collateral review. U.S. v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013) (quoting

Dorsainvil, 119 F.3d at 252). And second, the prisoner must be ‘otherwise

barred from challenging the legality of the conviction under §2255.’ Id. Stated

differently, the prisoner has ‘had no earlier opportunity to challenge his

conviction for a crime that an intervening change in substantive law may

negate.’ Dorsainvil, 119 F.3d at 251. It matters not whether the prisoner’s

claim was viable under circuit precedent as it existed at the time of his direct

appeal and initial §2255 motion. What matters is that the prisoner has had

no earlier opportunity to test the legality of his detention since the intervening

Supreme Court decision issued.” Bruce v. Warden Lewisburg USP, 868 F.3d

170, 180 (3d Cir. 2017).

      Additionally, sentencing enhancement challenges are insufficient to

invoke Section 2241. See Cradle, 290 F.3d at 538–39. Section 2241 is not

available for intervening changes in the law of sentencing. Okereke, 307 F.3d

at 120. In other words, if a subsequent change in the law alters only an

element of sentencing but not the underlying crime of conviction, Section

2241 offers no remedy. Gardner v. Warden Lewisburg USP, 845 F.3d 99,

103 (3d Cir. 2017) (holding that an Alleyne 1 claim cannot be raised in a


      1
       Alleyne v. United States, 133 S.Ct. 2151 (2013). “In Alleyne, 133 S.Ct.
2151, the Supreme Court mirrored its opinion in Apprendi v. New Jersey,
                                           (footnote continued on next page)
                                    -5-
     Case 3:19-cv-00050-MEM-DB Document 12 Filed 11/16/20 Page 6 of 8




§2241 petition); Upshaw v. Warden Lewisburg USP, 634 Fed. App’x. 357 (3d

Cir. 2016) (finding claims of sentencing error asserted under Alleyne, 133

S.Ct. 2151, and Burrage v. United States, 134 S.Ct. 881 (2014), could not

be raised via §2241 even though these claims were previously foreclosed by

circuit precedent).

      Petitioner’s claim that the Supreme Court’s decision in Dean requires

resentencing does not satisfy the conditions for §2241 jurisdiction under

either prong of the Third Circuit’s test. 2 In Dean, the Supreme Court held that

§924(c) “simply requires any mandatory minimum ... to be imposed ‘in

addition to’ the sentence for the predicate offense, and to run consecutively

to that sentence. Nothing in those requirements prevents a sentencing court

from considering a mandatory minimum under §924(c) when calculating an

appropriate sentence for the predicate offense.” Dean v. United States, 137

S. Ct. 1170, 1178 (2017). It is not a substantive rule that decriminalizes the

conduct for which Petitioner was convicted; it only “clarifies the amount of



530 U.S. 466 (2000), and held that ‘[a]ny fact that, by law, increases the
[mandatory minimum] penalty for a crime is an ‘element’ that must be
submitted to the jury and found beyond a reasonable doubt.’ Alleyne, 133
S.Ct. at 2155 (citation omitted).” Gardner, 845 F.3d at 101.
      2
         Nor does Petitioner’s reliance on United States v. Wheeler, 886 F.3d
        th
415 (4 Cir. 2018), a Fourth Circuit court case that is not binding on this
Court. Under Bruce, only an intervening Supreme Court decision can be
used to establish jurisdiction under §2241.
                                     -6-
     Case 3:19-cv-00050-MEM-DB Document 12 Filed 11/16/20 Page 7 of 8




discretion a district court judge can exercise when crafting a sentence.”

Worman v. Kallis, No. 18-CV-1144-JES, 2019 WL 1980689, at *3 (C.D. Ill.

May 3, 2019). Moreover, although the Third Circuit has not spoken directly

on the issue, other courts which have considered this issue have concluded

that Dean does not have retroactive application to cases on collateral review.

See, e.g., In re Dockery, 869 F.3d 356 (5th Cir. 2017) (holding that Dean

does not apply retroactively to cases on collateral review); Habeck v. United

States, 741 Fed. App’x 953 (4th Cir. 2018) (affirming district court decision

dismissing §2241 habeas petition because petitioner “fails to meet the

requirements of the savings clause because Dean has not been held to apply

retroactively to cases on collateral review); Buggs v. Terris, No. 2:17-CV-

11658, 2018 WL 6445690, at *2 (E.D. Mich. Dec. 10, 2018) (collecting cases

and stating “[t]o be sure, the Supreme Court in Dean offered no indication

that its holding should be retroactively applied to cases on collateral review

– and several judges within this district and circuit have concluded that Dean

is not retroactive”); Beasley v. Werlich, No. 18-cv-1125, 2018 WL 3348961,

at * 2 (S.D. Ill. July 9, 2018) (collecting cases and dismissing habeas petition

asserting Dean challenge). Thus, Crump fails to demonstrate that his claim

falls within the Dorsainvil exception. Consequently, the instant petition will be

dismissed for lack of jurisdiction.

                                      -7-
        Case 3:19-cv-00050-MEM-DB Document 12 Filed 11/16/20 Page 8 of 8




III. Conclusion

        For the foregoing reasons, Crump’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. §2241, will be dismissed for lack of jurisdiction. A

separate Order shall issue.



                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

DATE: November 16, 2020
19-0050-01




                                      -8-
